
	
		II
		112th CONGRESS
		1st Session
		S. 746
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Shelby (for himself,
			 Mr. DeMint, Mr.
			 Alexander, Mr. Coburn,
			 Mr. Corker, Mr.
			 Cornyn, Mr. Crapo,
			 Mr. Ensign, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Kirk, Mr.
			 Kyl, Mr. Lee,
			 Mr. McConnell, Mr. Moran, Mr.
			 Paul, Mr. Risch,
			 Mr. Sessions, Mr. Thune, Mr.
			 Toomey, Mr. Vitter, and
			 Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To repeal provisions of the Dodd-Frank Wall Street Reform
		  and Consumer Protection Act. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dodd-Frank Repeal Act of
			 2011.
		2.RepealEffective on the date of enactment of this
			 Act, titles I through XV of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (Public Law 111–203) are repealed, and the provisions of law
			 amended or repealed by such titles are restored or revived as if such Act had
			 not been enacted.
		
